Andrews, C. J.
We think all the evidence to which objection was made was properly admitted. It was relevant under the general denial, or under the first or second of the so-called special defenses.
The charge as given was free from error and was fairly well adapted to the questions of fact made in the case. And we think the requests to charge, made by the defendant, were rightfully disregarded. They were inappropriate to any question of fact presented on the trial.
Whatever uncertainty there is in this appeal, arises from the matter stated in the third special defense, which is set out in full in the statement of the case. That defense seems to present matters of law, rather than matters of fact. Its pertinency, apparently, depends on the construction of the constitution, by-laws and rules of the defendant, as set forth in Exhibit A, made part of that defense. This exhibit is a small book of some fifty or sixty pages, containing the constitution, by-laws and rules of the defendant. The construction of such writings or documents is ordinarily matter of law. Jordan, Marsh & Co. v. Patterson, 67 Conn. 473, 479; Auffmordt v. Stevens, 46 id. 411, 413.
There is in this defense—though perhaps somewhat less prominently—a question of fact: that is, that the said bill of exchange was given without authority of law and contrary to the constitution, by-laws and rules of the defendant, as set forth in the said exhibit. It is this question of fact which the parties appear to have contested before the jury. The court instructed the jury that if the bill of exchange, to recover which the action was brought, was given by the defendant to compromise a suit, or suits, which were pending *637against it, then the bill was given not without authority of law and not against the constitution, by-laws and rules of the defendant association.
We think this was correct. The defendant is a voluntary association. As such it was liable to be sued. General Statutes, § 979. And if sued, judgment could be rendered and execution issued. General Statutes, § 1169. The association could, of course, if sued, compromise the suit. Such a compromise would be a good consideration for a note or bill given by way of compromise. Mascolo v. Montesanto, 61 Conn. 50, 54. Any asset of the association which could be taken on an execution against the association, would be liable to be taken to pay siich a note. The rules of the defendant —sixty-five and sixty-six in said exhibit—provide for a special fund which could be used by the defendant, consistently with the purpose for which it was organized, to pay the note in suit. The question before the jury was whether or not the plaintiff was entitled to have judgment, not whether it would be able or unable to collect the judgment wher rendered.
There is no error.
In this opinion the other judges concurred.